Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-8, 16-17 in the reply filed on 6/17/2021 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/29/2019.  

Specification
Previous specification objection withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the limitation "the first hinge structure" and "the second hinge structure".  There is insufficient antecedent basis for these limitations in the claims.

Claims 2-5, 7-8, 16-17 are rejected for depending upon an indefinite claim. 


Allowable Subject Matter

Claims 1-5, 7-8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also overcoming all 112 issues.
The following is a statement of reasons for the indication of allowable subject matter for claim 1:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) at least one of the first hinge structure and the second hinge structure includes:
a center bracket;
a first hinge bracket connected to the center bracket and configured to rotate in a first direction; and
a second hinge bracket connected to the center bracket and configured to rotate in a second direction, and
wherein a specified gap is formed between at least part of the first hinge bracket and a rear surface of the display or between at least part of the second hinge bracket and the rear surface of the display when the first housing and the second housing are in a flat state in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

1. JP (JPH05127775A) teaches an electronic device comprising: 

a first housing (1, figs 1, 4); 
a second housing (4, figs 1, 4);

a display (1a) disposed on the first housing 

at least one hinge structure (hinge within the device, see rotation unit 1b, fig 1) configured to connect the first housing and the second housing (fig 1);

a hinge housing (portion of 1 which holds 1b) configured to accommodate at least part of the at least one hinge structure (fig 3); and

at least one foreign matter collection member (3, 5, 9, fig 1) disposed on one side of the at least one hinge structure and configured to collect foreign matter introduced into the electronic device (since brush 3 collects dust).

However JP fails to specifically teach that the display is disposed on both the first housing and second housing.


Park (US 20170142847 A1) teaches a display (140, fig 1) is disposed on a first housing (110) and a second housing (120).



JP and Park fails to specifically teach that the at least one hinge structure includes:

a first hinge structure disposed at a left edge of the hinge housing; and

a second hinge structure disposed at a right edge of the hinge housing.


Koyama (US 8707516 B2) teaches at least one hinge structure includes:

a first hinge (31, fig 2) structure disposed at a left edge of the hinge housing; and

a second hinge structure (33, fig 2) disposed at a right edge of the hinge housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two hinge structures as taught by Koyama into the device of JP. The ordinary artisan would have been motivated to modify JP since having two hinge structures as opposed to one larger hinge structure would save material in construction and also decrease the effort in periodic cleaning of the foreign matter collected.

JP, Park and Koyama fail to teach that at least one of the first hinge structure and the second hinge structure includes:
a center bracket;
a first hinge bracket connected to the center bracket and configured to rotate in a first direction; and
a second hinge bracket connected to the center bracket and configured to rotate in a second direction, and
wherein a specified gap is formed between at least part of the first hinge bracket and a rear surface of the display or between at least part of the second hinge bracket and the rear surface of the display when the first housing and the second housing are in a flat state

No reference was found to teach these remaining limitations.
 


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant's arguments filed 11/15/2021 have been fully considered but they are not found persuasive since claim 6 was dependent upon claim 2 and is not included in current claim 1, causing 112 issues. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.